Citation Nr: 0301066	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  99-07 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Evaluation of the veteran's right greater trochanteric 
bursitis, currently evaluated as noncompensable.  

2.  Evaluation of the veteran's right knee patellofemoral 
chondrosis, currently evaluated as noncompensable.  

3.  Evaluation of the veteran's left knee patellofemoral 
chondrosis, currently evaluated as noncompensable.  

4.  Entitlement to a compensable rating under the 
provisions of 38 C.F.R. § 3.324 (2002). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1997 to 
November 1998.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 
rating decision of the Columbia, South Carolina, Regional 
Office (RO) which established service connection for right 
greater trochanteric bursitis, right knee patellofemoral 
chondrosis, and left knee patellofemoral chondrosis; 
assigned noncompensable evaluations for those 
disabilities; and denied a compensable rating under the 
provisions of 38 C.F.R. § 3.324.  In October 2000, the 
Board remanded the veteran's claims to the RO so that the 
veteran could be afforded a hearing before a Member of the 
Board sitting at the RO.  

In December 2000, the veteran was afforded a hearing 
before the undersigned Member of the Board sitting at the 
RO.  In April 2001, the Board remanded the veteran's 
claims to the RO for additional action.  The veteran has 
been represented throughout this appeal by the American 
Legion.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected 
right hip and knee disabilities.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did 
not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issues as evaluations 
of the veteran's right hip greater trochanteric bursitis, 
right knee patellofemoral chondrosis, and left knee 
patellofemoral chondrosis, respectively.  The veteran is 
not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing 
the evaluation of disabilities is the same regardless of 
how the issue is styled.  


FINDINGS OF FACT

1.  The veteran failed to report for a Department of 
Veterans Affairs examination scheduled in conjunction with 
the evaluation of his right greater trochanteric bursitis.  

2.  The clinical documentation of record shows that the 
veteran's right greater trochanteric bursitis was 
manifested by chronic right hip pain and a right hip range 
of motion of flexion of 0 to 90 degrees, abduction to 30 
degrees, external rotation to 30 degrees, and internal 
rotation to 15 degrees.  

3.  The veteran failed to report for a Department of 
Veterans Affairs examination scheduled in conjunction with 
the evaluation of his right knee patellofemoral 
chondrosis.  

4.  The clinical documentation of record shows that the 
veteran's right knee patellofemoral chondrosis was 
manifested by chronic knee pain and tenderness; a knee 
range of motion of 5 to 120 degrees; functional 
impairment; and no joint instability.  

5.  The veteran failed to report for a Department of 
Veterans Affairs examination scheduled in conjunction with 
the evaluation of his left knee patellofemoral chondrosis.  

6.  The clinical documentation of record shows that the 
veteran's left knee patellofemoral chondrosis was 
manifested by chronic knee pain and tenderness; a knee 
range of motion of 5 to 120 degrees; functional 
impairment; and no joint instability.  

7.  The combination of the veteran's service connected 
disabilities clearly interferes with normal employability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation 
for the veteran's right greater trochanteric bursitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5019, 5251, 5252, 5253 
(2002).  

2.  The schedular criteria for a compensable evaluation 
for the veteran's right patellofemoral chondrosis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5261 (2002).  

3.  The schedular criteria for a compensable evaluation 
for the veteran's left patellofemoral chondrosis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5261 (2002).  

4.  A 10 percent rating is warranted on account of 
multiple noncompensable service connected disabilities 
interfering with normal employability.  38 C.F.R. § 3.324 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the evaluations for the veteran's right hip, 
right knee, and left knee disabilities and his entitlement 
to a compensable evaluation under the provisions of 38 
C.F.R. § 3.324, the Board observes that the Department of 
Veterans Affairs (VA) has secured or attempted to secure 
all relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claims.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002).  In December 2000, the 
veteran was afforded a hearing before the undersigned 
Member of the Board sitting at the RO.  In April 2001, the 
Board remanded the veteran's appeal to the RO for 
additional action which included requesting information 
from the veteran as to any VA and/or private treatment 
which he may have received for his right hip and knee 
disabilities and affording the veteran further orthopedic 
evaluation.  In July 2001, the veteran was informed in 
writing of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); codified at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
1991 & Supp. 2002).  The RO specifically informed the 
veteran that he needed to provide information as to 
treatment of his service-connected disabilities and the VA 
would assist him in obtaining clinical documentation of 
any cited treatment; relevant documentation from the VA 
and other Federal governmental agencies; and any needed 
medical evaluation or opinion.  The VA examination for 
compensation purposes requested in accordance with the 
Board's April 2001 Remand was completed in March 2002.  

In August 2002, the Board determined that the evaluations 
for the veteran's right greater trochanteric bursitis, 
right knee patellofemoral chondrosis, and left knee 
patellofemoral chondrosis required additional development 
which included affording the veteran further VA orthopedic 
evaluation to determine the current level of disability 
associated with his service-connected disorders.  In 
November 2002, the Board sent the veteran a letter 
notifying him that he was going to be scheduled for an 
additional VA evaluation at the Columbia, South Carolina, 
VA Medical Center.  The veteran was informed in writing of 
the provisions of 38 C.F.R. § 3.655 which direct that 
where a claimant fails to report for an examination 
scheduled in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  The notice was sent to the veteran's current 
address of record.  The record does not reflect that the 
notice was returned by the United States Postal Service 
(USPS) as undeliverable.  The veteran was subsequently 
scheduled for a November 2002 VA examination.  He failed 
to either report for the examination or to reschedule it 
with the VA medical facility.  The provisions of 38 C.F.R. 
§ 3.655 (2002) direct, in pertinent part, that:

  (a)  General.  When entitlement or 
continued entitlement to a benefit 
cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without 
good cause, fails to report for such 
examination, or reexamination, action 
shall be taken in accordance with 
paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause 
include, but are not limited to, the 
illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of 
hospital observation when required by 
VA.  

  (b)  Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an 
original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a 
benefit which was previously 
disallowed, or a claim for increase, 
the claim shall be denied.  (emphasis 
added).  

The Court has noted that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

Given his failure to appear for an examination scheduled 
in conjunction with the initial evaluations assigned for 
his service-connected disabilities, the Board's review 
will be based on the evidence now of record.  38 C.F.R. 
§ 3.655 (2002).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


I.  Right Greater Trochanteric Bursitis 

A.  Historical Review

The veteran's service medical records indicate that he 
injured his right hip in a fall.  He was subsequently 
diagnosed with right greater trochanter bursitis.  The 
report of a January 1999 VA examination for compensation 
purposes states that the veteran presented a history of an 
inservice right hip injury.  He denied any current right 
hip complaints.  On examination, the veteran exhibited 
tenderness to palpation over the right greater trochanter 
and minimal right hip limitation of motion without pain.  
An impression of right greater trochanteric bursitis was 
advanced.  In February 1999, the RO established service 
connection for right greater trochanteric bursitis and 
assigned a noncompensable evaluation for that disability.  

B.  Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set 
forth in the Schedule For Rating Disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
Bursitis is evaluated as degenerative arthritis on the 
basis of limitation of motion of the affected parts.  38 
C.F.R. § 4.71a, Diagnostic Code 5019 (2002).  Degenerative 
arthritis established by X-ray findings will be rated on 
the basis of limitation of motion of the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 
percent is applied for each major joint or group of minor 
joints affected by the limitation of motion.  These 10 
percent evaluations are combined and not added.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  

Limitation of extension of either thigh to 5 degrees 
warrants a 10 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5251 (2002).  Limitation of 
flexion of either thigh to 45 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5252 (2002).  A 10 percent disability evaluation is 
warranted where limitation of rotation of either thigh is 
such that it not possible to toe out more than 15 degrees.  
A 10 percent evaluation is also warranted where limitation 
of adduction of either thigh is such that one cannot cross 
their legs.  38 C.F.R. § 4.71a, Diagnostic Code 5253 
(2002).  The average normal range of motion of the hip is 
flexion from 0 to 125 degrees and abduction from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded 
as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2002).  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (2002), which 
requires the VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

At the January 1999 VA examination for compensation 
purposes, the veteran exhibited tenderness to palpation 
over the right greater trochanter and a right hip range of 
motion of flexion of 0 to 120 degrees, abduction to 50 
degrees, internal rotation to 40 degrees, and external 
rotation to 50 degrees without pain.  An impression of 
right greater trochanteric bursitis was advanced.  

At the December 2000 hearing before the undersigned Member 
of the Board, the veteran testified that he experienced 
significant chronic right hip pain.  The veteran stated 
that his right hip pain necessitated the daily use of 
analgesics and interfered with his ability to put on his 
pants and to walk.  

At a March 2002 VA examination for compensation purposes, 
the veteran complained of right hip pain which limited his 
activities and necessitated the use of pain medication.  
On examination of the right hip, the veteran exhibited a 
range of motion of flexion of 0 to 90 degrees, abduction 
to 30 degrees, external rotation to 30 degrees, and 
internal rotation to 15 degrees and no hip tenderness.  
Contemporaneous X-ray studies of the right hip were found 
to be normal.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on 
appeal.  The veteran's right great trochanter bursitis has 
not been shown to exhibit either right thigh limitation of 
extension to 5 degrees; limitation of flexion to 45 
degrees; or the inability to toe out more than 15 degrees 
or to cross his legs due to limited right thigh motion.  
Therefore, the veteran's right hip limitation of motion is 
not compensable under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252, 5253 (2002).  Given the 
veteran's consistent complaints of right hip pain and the 
Court's holdings in DeLuca must be considered.  However, 
attempts by the Board to have functional impairment 
assessed on examination have been seriously hampered by 
the veteran's failure to report for the scheduled 
orthopedic examination in November 2002.  Prior 
examinations did not adequately address that problem.  In 
the absence of such medical information, the Board is 
unable to conclude that the evidence supports functional 
impairment to the extent that a 10 percent evaluation 
would be warranted for the veteran's right greater 
trochanteric bursitis under the provisions of Diagnostic 
Codes 5003, 5019.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Codes 5003, 5019 (2002).  Moreover, x-
ray examinations have been normal, thereby negating the 
possibility of assigning a 10 percent rating for arthritis 
with noncompensable motion restriction under Code 5003. 

The record tends to show that the degree of disability has 
been relatively stable over the period of the appeal.  
Accordingly, there would be no basis for staged ratings as 
contemplated by the Court in Fenderson v. West, 12 Vet. 
App. 119 (1999).  

II.  Knees 

A.  Historical Review

The veteran's service medical records indicate that he 
fell and injured his knees.  Treating military medical 
personnel advanced impressions of bilateral patellofemoral 
syndrome.  The report of the January 1999 VA examination 
for compensation purposes notes that the veteran 
complained of bilateral knee pain.  On examination, the 
veteran exhibited an antalgic gait; a bilateral range of 
motion of the knees of 0 to 130 degrees; significant 
bilateral knee tenderness on palpation; and stable knees.  
An impression of bilateral patellofemoral chondrosis was 
advanced.  In February 1999, the RO established service 
connection for both right knee patellofemoral chondrosis 
and left knee patellofemoral chondrosis and assigned 
noncompensable evaluations for those disabilities.  

B.  Increased Evaluations 

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2002).  Limitation of flexion of either leg to 45 
degrees warrants a 10 percent disability evaluation.  A 20 
percent evaluation requires that flexion be limited to 30 
degrees.  38 C.F.R. 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2002).  Limitation of extension of either leg to 10 
degrees warrants a 10 percent disability evaluation.  A 20 
percent evaluation requires that extension be limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2002).  The average normal range of motion of the knees 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(2002).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  

At the January 1999 VA examination for compensation 
purposes, the veteran complained of bilateral knee pain 
associated with running and a feeling of bilateral knee 
instability while walking.  On examination, the veteran 
exhibited a minimally antalgic reciprocating gait; a 
bilateral knee range of motion of 0 to 130 degrees; 
significant bilateral knee tenderness on palpation; and 
stable knees to varus/valgus stress.  

At the December 2000 hearing before the undersigned Member 
of the Board, the veteran testified that he experienced 
chronic bilateral knee pain which limited his physical and 
vocational activities and necessitated the use of 
analgesics.  He stated that his knees swelled; locked; 
gave way; or ground after he exercised extensively.  The 
veteran clarified that he had fallen on several occasions 
due to knee instability.  He denied receiving any ongoing 
treatment for his knees.  

At the March 2002 VA examination for compensation 
purposes, the veteran complained of chronic bilateral knee 
pain.  On examination, the veteran exhibited a bilateral 
knee range of motion of 5 to 120 degrees with pain at the 
ends of the range of motion and mild crepitus; general 
knee tenderness; and no joint instability.  The VA 
examiner commented that the veteran was unable to run due 
to his knee disabilities.  Contemporaneous X-ray studies 
of the knees revealed no abnormalities.  

Initially, the Board observes that the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2002) are not for 
application in the instant appeal as the veteran has not 
been objectively shown to have either chronic joint 
instability or recurrent subluxation.  While the veteran 
has testified on appeal that he experienced bilateral knee 
instability, such complaints have not been substantiated 
by a medical professional.  

The clinical documentation of record reflects that the 
veteran's right knee and left knee patellofemoral 
chondrosis was manifested at the most recent VA 
examination by chronic bilateral knee pain and tenderness; 
a bilateral knee range of motion of 5 degrees to 120 
degrees with pain and crepitus; and no joint instability.  
X-rays of the knees were normal.  The VA physician did 
observe bilateral knee functional impairment, but made no 
attempt to assess functional impairment in terms of 
additional loss of motion, as required by DeLuca.  Again, 
attempts to have an examiner make an assessment as to 
functional impairment were hampered by the veteran's 
failure to report for the examination in November 2002, 
which was requested to specifically make such an 
assessment.  Absent such evidence, the Board is unable to 
conclude that functional impairment is of such 
significance as to warrant assignment of a compensable 
evaluation.  

The record tends to show that the degree of disability has 
been relatively stable over the period of the appeal.  
Accordingly, there would be no basis for staged ratings as 
contemplated by the Court in Fenderson v. West, 12 Vet. 
App. 119 (1999).  


III.  38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character 
as clearly to interfere with normal employability, the RO 
is authorized to apply a 10 percent rating even though 
none of the disabilities may be of compensable degree 
under the 1945 Schedule for Rating Disabilities.  The 
rating shall not be assigned in combination with any other 
rating.  38 C.F.R. § 3.324 (2002).  The veteran has 
complained of pain in the various joints in question and 
he has testified that the service connected disabilities 
have impaired him vocationally.  Under such circumstances, 
and with resolution of reasonable doubt in the veteran's 
favor, it is concluded that a 10 percent rating is 
warranted under this regulation.


ORDER

A compensable evaluation for the veteran's right greater 
trochanteric bursitis is denied.

A compensable evaluation for the veteran's right knee 
patellofemoral chondrosis is denied.

A compensable evaluation for the veteran's left knee 
patellofemoral chondrosis is denied.  

The veteran's claim for a 10 percent rating under the 
provisions of 38 C.F.R. § 3.324 (2002) is granted, subject 
to regulations governing awards of monetary benefits.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

